DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 14, 28, and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rached (US 2014/0048739 A1) as per the earlier publication of Boutier (WO 2012/069867 A1) dated May 31 2012 and in view of Kontomaris (US 2012/0159976 A1) as per the earlier publication of Kontomaris (WO 2011034904 A1) dated March 24th 2011.
In regards to claim 1, Rached teaches a method for producing heating in a heat pump (by having the heat pump condensation temperature at 140 degree Celsius, see paragraph 28) comprising: extracting heat from a working fluid (heat transfer fluid of the HVAC system, see paragraph 28; and producing heat by condensing the fluid through the condenser, see paragraphs 36 and 51) comprising a hydrofluoropropenes and HFC-245fa (see table 3 and paragraphs 30), in a heat exchanger (condenser, see paragraphs 51, 28, 
However, Rached does not explicitly teach that the working fluid is consisting of E-HFO-1336mzz in a way where temperature above 50°C is associated with E-HFO-1336mzz as advantageous.
	Kontomaris teaches a heat pump (see fig. 1) containing a working fluid consisting of E-HFO-1336mzz (E-isomer HFO-1336mzz as a refrigerant, see paragraphs 26-28); wherein the heat pump is a high temperature heat pump and the heat exchanger operates at a temperature above about 50°C (see paragraphs 83, 77 and Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided E-HFO-1366mzz as a refrigerant as taught by Kontomaris to the heat pump system of Rached in order to utilize the properties of lower exothermic heat of combustion and higher thermochemical stability of the trans isomers and to have improved energy efficiency and zero ozone depletion potential (ODP) and to also have efficient systems and ease in servicing the equipment (see paragraph 55, Kontomaris).
In regards to claim 2, Rached as modified teaches that the heat exchanger is selected from the group consisting of a supercritical working fluid cooler and a condenser (heat transfer fluid is condensed and cooled in the condenser, see paragraphs 36, 51).
In regards to claim 4, Rached does not explicitly teach passing a first heat transfer medium through the heat exchanger, whereby said extraction of heat heats the first heat transfer medium, and passing the heated first heat transfer medium from the heat exchanger to a body to be heated. However, Kontomaris teaches passing a first heat transfer medium (cooling medium) through the heat exchanger (through condenser 5, see fig. 1), whereby said extraction of heat heats the first heat transfer medium (warming the cooling medium in condenser 5, see paragraph 54), and passing the heated first heat transfer medium from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of passing a first heat transfer medium through the heat exchanger, whereby said extraction of heat heats the first heat transfer medium, and passing the heated first heat transfer medium from the heat exchanger to a body to be heated as taught by Kontomaris at the condenser of the heat pump system of Rached in order to efficiently operate the heat pump system by consistently removing the heat from the condenser and utilizing the removed heat for other components of the system to conserve energy.
In regards to claim 8, Rached teaches expansion valve and evaporator as part of the cycles carrying the heat transfer fluid (see paragraph 51); however, Rached does not explicitly teach expanding the working fluid and then heating the working fluid in a second heat exchanger to produce a heated working fluid. Kontomaris teaches expanding the working fluid (at the expansion valve 8, see fig. 1 and paragraph 54) and then heating the working fluid in a second heat exchanger (6) to produce a heated working fluid (liquid refrigerant cools the first cooling medium at evaporator 6 by removing heat, see fig. 1 and paragraph 54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the step of expanding the working fluid and then heating the working fluid in a second heat exchanger to produce a heated working fluid as taught by Kontomaris between the condenser and the compressor of the heat pump cycle of the system of Rached in order to efficiently operate the heat pump system by consistently expanding and adding heat to the heat transfer fluid before entering the compressor.
In regards to claim 14, Rached teaches a heat pump apparatus (heat pump, see paragraph 28) comprising: a working fluid heater (evaporator, see paragraph 51), compressor (compressor, see paragraph 51), working fluid cooler (condenser, see paragraph 51) and expansion device (expansion valve, see paragraph 51), wherein said apparatus contains a working fluid comprising a hydrofluoropropenes and HFC-245fa (see table 3 and paragraphs 30); wherein the heat pump is a high 
However, Rached does not explicitly teach that the working fluid consisting of E-HFO-1336mzz in a way where temperature above 50°C is associated with E-HFO-1336mzz as advantageous.
	Kontomaris teaches a heat pump (see fig. 1) containing a working fluid consisting of E-HFO-1336mzz (E-isomer HFO-1336mzz as a refrigerant, see paragraphs 26-28); wherein the heat pump is a high temperature heat pump and the heat exchanger operates at a temperature above about 50°C (see paragraphs 83, 77 and Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided E-HFO-1366mzz as a refrigerant as taught by Kontomaris to the heat pump system of Rached in order to utilize the properties of lower exothermic heat of combustion and higher thermochemical stability of the trans isomers and to have improved energy efficiency and zero ozone depletion potential (ODP) and to also have efficient systems and ease in servicing the equipment (see paragraph 55, Kontomaris).
In regards to claim 28, Rached teaches a method for replacing CFC-12, CFC-114, HCFC-124, HCFC-22, HFC-134a (see paragraph 15), HFC-236fa, HFC-245fa, hydrocarbons, HFO-1234yf, E- HFO-1234ze, Z-HFO-1234ze, HFO-1243zf or blends containing HFO-1234yf, E-HFO-1234ze, Z-HFO-1234ze or HFO-1243zf as the working fluid in a heat pump or chiller designed for said working fluid (replacing refrigerant CFC-114, see paragraphs 15 and 30-33) as the working fluid in a heat pump or chiller (see paragraph 51) designed for said working fluid (see paragraphs 33 and 51) comprising providing a replacement working fluid comprising a hydrofluoropropenes and HFC-245fa (see table 3 and paragraphs 30); wherein the heat pump or chiller has a working fluid cooler or condenser (condenser, see paragraph 51) operating at a temperature above 50°C (the heat pump is a high temperature heat pump that operates the condenser at a temperature above 50°C (condensation temperature at 90 degree Celsius in the heat pump, see paragraph 64 and table 3).

	Kontomaris teaches a heat pump (see fig. 1) containing a working fluid consisting of E-HFO-1336mzz (E-isomer HFO-1336mzz as a refrigerant, see paragraphs 26-28); wherein the heat pump is a high temperature heat pump and the heat exchanger operates at a temperature above about 50°C (see paragraphs 83, 77 and Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided E-HFO-1366mzz as a replacement refrigerant as taught by Kontomaris to replace the HFO-1234yf refrigerant in the method of Minor in order to have good energy efficiency and zero ozone depletion potential (ODP).
In regards to claim 30, Rached teaches that the working fluid being replaced is HFC-236fa, HCFC-124, HFC-134a (HFC-134a, see paragraph 15) or CFC-12, HCFC-22, HFO-1234yf, E-HFO- 1234ze, HFO-1243zf or blends containing HFO-1234yf or E-HFO-1234ze or HFO-1243zf and wherein the maximum feasible condensing temperature is increased to 118 degree Celsius (condensing temperature up to 140 degree Celsius, see paragraph 28).
Response to Arguments
Applicant's arguments filed 3/01/2021 have been fully considered but they are not persuasive. In response to applicant's argument, "Rached uses binary compositions for the working fluid and not a single component working fluid," the examiner maintains the rejection and points out that the applicant has mischaracterized the teachings of Rached because Rached teaches various composition percentages for E-1,1,1,4,4,4-hexafluoro-2-butanene from zero(0%) to 100% as the working fluid/part of the working fluid at fixed condensation and evaporating temperature values (see tables 2-5) to find the environmentally safer substitutes form CFCs and HCFCs (see paragraph 3, Rached). Rached also teaches efficiency and performance calculations performed for fixed Condensation temperatures of 20, 40 or 90 degree Celsius with E-1,1,1,4,4,4-hexafluoro-2-butanene as the working fluid/part of the working fluid, while claim 1 requires temperatures above 50 degrees Celsius at the heat exchanger. Rached is silent about using the 100% composition of E-1,1,1,4,4,4-hexafluoro-2-butanene at above 50 degrees Celsius; however, Kontomaris teaches the advantages of using the single E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degree Celsiuss (see paragraphs 82-83) for reduced/absent flammability. Therefore, it would have been obvious for one of ordinary skill in the art to have used the E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) refrigerant at above 60 degrees Celsius to achieve non-flammability, low GWP, and zero ODP, and good energy efficiency (see paragraph 26-27, Kontamaris). Hence one of ordinary skill in the art would be motivated to use E-HFO-1336mzz as the working fluid in the heat pump system of Rached to attain the above mentioned benefits.
In response to applicant's argument, "the Office has not provided evidence from the reference of correlation between flammability and suitability in high temperature heat pump applications," the examiner maintains the rejection and points out that the advantage of having non-flammability at specific higher temperature of 60 degrees and 100 degrees is exactly the reason and motivation for using the E-1,1,1,4,4,4-hexafluoro-2-butanene (trans-HFO-1336mzz) at those higher temperatures (60, or 100 degrees, see paragraphs 82-83 and 26-27, Kontomaris) in the high temperature heat pump applications such as Rached.
In response to applicant's argument, "the Office provided no explanation for removing chlorotrifluoropropene," the examiner maintains the rejection and points out that Rached already teaches various composition percentages for E-1,1,1,4,4,4-hexafluoro-2-butanene from zero(0%) to 100% as the working fluid/part of the working fluid at fixed condensation and evaporating temperature values (see tables 2-5), where some of the combinations/compositions do not require chlorotrifluoropropene, hence eliminating the need for replacement. 
 In response to applicant's argument, "the state-of-the-art at the time of filing of WO 2011/091404 was that HFOs would not be useful in high temperature applications," the examiner maintains the rejection and points out that Rached teaches high temperature application for HFOs (at 90 degrees Celsius, see Table 3), hence applicant’s argument is neither accurate nor correct. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/M. A. S./
Examiner, Art Unit 3763	

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763